       Case 2:20-cr-00051-SRC Document 1 Filed 01/16/20 Page 1 of 16 PageID: 1
  RECEIVED
                                                                                   FILED
     JAN 162020
                                                                                   JAN 162020
AT 8:30               M      UNITED STATES DISTRICT COURT
WILLIAM T. WALSH, CLERK         DISTRICT OF NEW JERSEY                        AT&ff
                                                                                WILLIAM T. WALSH
                                                                                      CLERK
    UNITED STATES OF AMERICA                    Hon.

                V.                              Criminal No. 20-       /
   BOAZ MANOR,                                  18   U.S.C.   § 1349
    a/k/a “Shaun MacDonald,” and                18   U.S.C.   § 1343
   EDITH PARDO,                                 15   U.S.C.   § 78j(b) & 78ff
    a/k/a “Edith Pardo Mehier”                  17   C.F.R.   § 240.lOb-5
    a/k/a “Edith Mehier”                        18   U.S.C.   §2

                                       INDICTMENT

          The Grand Jury in and for the District of New Jersey, sitting at Newark,

   charges:

                                  COUNT ONE
               (Conspiracy to Commit Wire Fraud        -   18 U.S.C.   §   1349)

                           Individuals, Entities, and Definitions

          1.    At all times relevant to this Indictment:

                a.        Defendant Boaz Manor, a/k/a “Shaun MacDonald,”

    (“MANOR”) was a resident of Toronto, Canada or New York, New York. In or

   around January 2003, MANOR co-founded and managed Portus Alternative

   Asset Management Inc. (“Portus”), a hedge fund based in Toronto, Canada. In

    or around 2005, Canadian securities regulators stepped in and froze Portus’s

    assets amid concerns that company funds had been misappropriated. In

    connection with MANOR’s work at Portus and the subsequent criminal

    investigation, in or around May 2011, MANOR pled guilty to one count of

   transferring monies in breach of trust/laundering the proceeds of a crime and

   one count of disobeying a court order. MANOR was sentenced to four years in
   Case 2:20-cr-00051-SRC Document 1 Filed 01/16/20 Page 2 of 16 PageID: 2



prison and was released after spending approximately one year in prison. In or

around 2012, MANOR reached a settlement with the Ontario Securities

Commission that required MANOR to pay disgorgement of CA$8.8 million and

banned MANOR from serving in a number of roles in the securities industry in

Ontario, including, subject to certain exceptions, acquiring and trading

securities and becoming or acting as a director or officer of an issuer,

registrant, or investment fund manager, or acting as a registrant, investment

fund manager, or promoter.

            b.     Defendant Edith Pardo, a/k/a “Edith Pardo Mehier,” a/k/a

“Edith Mehler” (“PARDO”), was a resident of Bloomfield, New Jersey. MANOR

recruited PARDO to participate in the scheme described below, including by

falsely representing to victims that she was an independently wealthy investor.

            c.     CG Blockchain, Inc. was a company headquartered in New

York, New York that purported to offer various blockchain-based and

cryptocurrency-related technology platforms (hereinafter, together with

affiliated entities, including BCT Inc., referred to as “CGB”). In or around

January 2014, following MANOR’s release from prison, MANOR began work on

a business plan that involved creating a crisis management tool for hedge

funds. MANOR’s business began operating under the name CG Blockchain Inc.

and the product MANOR sought to create was called “ComplianceGuard.”

According to marketing material, ComplianceGuard purported to provide hedge

funds with “real-time blockchain auditing” by “encod[ingj transaction data into


                                         2
   Case 2:20-cr-00051-SRC Document 1 Filed 01/16/20 Page 3 of 16 PageID: 3



a uniform and consolidated repository, providing automated updates to

financial audits, in real-time.”

             d.    “Public Relations Firm 1” was a public-relations firm with

locations in Newport Beach, California and New York, New York.

             e.     “Individual 1” resided in New York and was listed on COB

marketing material as the company’s President.

             f.    An “initial coin offering” or “ICO” was a type of fundraising

event in which an entity offered participants a unique digital “coin” or “token”

in exchange for consideration. The consideration often came in the form of

“digital currency” or “crypto currency,” but could also be “fiat currency,” which

was a term used to describe currency that a government had declared to be

legal tender, such as the U.S. dollar or the Euro, but was not backed by a

physical commodity.

             g.    “Digital currency” or “cryptocurrency” was a digital

representation of value that could be digitally traded and functioned as (1) a

medium of exchange, (2) a unit of account, or (3) a store of value, but did not

have legal tender status. Unlike fiat currency, digital currency was not issued

by any jurisdiction and functions only by agreement within the community of

users of that particular currency. Examples of digital currencies are “Sitcom”

and “Ethereum,” both of which were issued and distributed on their own

“blockchains.”

             h.    A “blockchain” was a digitalized, decentralized,


                                        3
   Case 2:20-cr-00051-SRC Document 1 Filed 01/16/20 Page 4 of 16 PageID: 4




cryptographically-secured ledger that allowed market participants to keep track

of transactions without central recordkeeping.

               i.   The “tokens” or “coins” issued in an ICO were issued and

distributed on a blockchain. Tokens often were also listed and traded on online

platforms, typically called digital currency exchanges, and they usually traded

for other assets. Often, tokens were listed and tradeable immediately after they

were issued.

              j.    ICOs were typically announced and promoted through the

internet and email. In order to participate in the ICO, investors were generally

required to transfer funds to the issuer. After the completion of the ICO, the

issuer would distribute its unique “coin” or “token” to the participants. The

tokens entitled the holders to certain rights related to a venture underlying the

ICO, such as rights to profits, shares of assets, rights to use certain services

provided by the issuer, or voting rights. Sometimes these tokens were also

listed on online digital currency exchanges and were tradeable for digital

currencies.

               k.   An “investment contract” was an investment of money in a

common enterprise with a reasonable expectation of profits to be derived from

the entrepreneurial or managerial efforts of others. An investment contract was

a security as defined by Section 2(a)(l) of the Securities Act of 1933 (“Securities

Act”) and Section 3(a)(1O) of the Securities Exchange Act of 1934 (“Exchange

Act”). Investments in the COB ICO were investment contracts, and therefore


                                         4
   Case 2:20-cr-00051-SRC Document 1 Filed 01/16/20 Page 5 of 16 PageID: 5




“securities” as defined by Section 2(a)(1) of the Securities Act and Section

3(a)(10) of the Exchange Act.

                                The Conspiracy

      2.    From in or around January 2014 through in or around December

2018, in the District of New Jersey, and elsewhere, defendants

                                BOAZ MANOR,
                         a/k/a “Shaun MacDonald,” and
                                EDITH PARDO,
                          a/k/a “Edith Pardo Mehler,”
                            a/k/a “Edith Mehler,”

knowingly and intentionally conspired and agreed with others to devise a

scheme and artifice to defraud, and to obtain money and property by means of

materially false and fraudulent pretenses, representations, and promises, and,

for the purpose of executing such scheme and artifice to defraud, to transmit

and cause to be transmitted by means of wire communications in interstate

and foreign commerce certain writings, signs, signals, and sounds, contrary to

Title 18, United States Code, Section 1343.

                             Goal of the Conspiracy

      3.    The goal of the conspiracy was for MANOR and PARDO to enrich

themselves by engaging in a fraudulent scheme to solicit investment in CGB by

making material misrepresentations and omissions concerning their personal

and professional backgrounds, their roles at CGB, COB’s business

relationships with other individuals and companies, and the use and

functionality of COB’s products.


                                         5
   Case 2:20-cr-00051-SRC Document 1 Filed 01/16/20 Page 6 of 16 PageID: 6




                    Manner and Means of the Conspiracy

      4.    It was part of the conspiracy that:

            a.    MANOR began using a variety of aliases, including the alias

“Shaun MacDonald,” to hide his true identity and prior criminal conviction

from potential COB investors and employees. MANOR also changed his

appearance by darkening his hair and growing a beard. In addition, MANOR

obtained and used an identification card with the name Shaun MacDonald.

            b.    MANOR secured a significant portion, if not all, of the initial

seed money in COB from a close family member. In order to conceal the source

of this seed money, MANOR recruited PARDO, who had knowledge of MANOR’s

true identity and criminal past, to act as a conduit for the money. The

Defendants misrepresented to potential COB investors and employees that

PARDO was an independently wealthy investor who provided approximately $3

million in seed money to COB.

            c.    To further conceal the source of COB’s initial funding and to

attempt to further legitimize COB, in or around December 2015, the

Defendants entered into an agreement to purchase Public Relations Firm 1.

The Defendants used Public Relations Firm 1 to misrepresent their

employment history to potential COB investors and employees. For example,

PARDO and MANOR (using the alias “Shaun MacDonald”) listed themselves on

Public Relations Firm l’s website as the company’s “CgO and Managing

Director” and “VP of Business Development,” respectively. MANOR’s biography


                                        6
   Case 2:20-cr-00051-SRC Document 1 Filed 01/16/20 Page 7 of 16 PageID: 7




on Public Relations Firm l’s website failed to disclose his true identity, his

prior criminal conviction, and his ban by the Ontario Securities Commission.

            d.     In or around June 2017, the Defendants began

misrepresenting to potential COB clients that PARDO was considering

purchasing a hedge fund that invests in a variety of other hedge funds (a “fund

of funds”). In discussions regarding the purchase of a particular fund of funds,

MANOR and PARDO misrepresented that PARDO was willing to invest millions

of dollars of her own money to buy the fund of funds.

            e.     In or around 2017, MANOR and PARDO secured agreements

with approximately twenty hedge funds whereby the hedge funds agreed to

lease ComplianceQuard from COB in exchange for PARDO investing $200

million in each leasing hedge fund upon PARDO’s acquisition of a fund of

funds. Under these agreements, once the leasing hedge fund received the

approximately $200 million investment from PARDO, the leasing hedge fund

would be obligated to pay COB a fee for ComplianceGuard of approximately $1

million per year for three years. PARDO never acquired a fund of funds, and, as

a result, no hedge fund ever paid COB in connection with its lease of

ComplianceGuard.

            f.     None of the twenty hedge funds paid any fees to COB for

their use of ComplianceGuard and many of the hedge funds did not receive or

did not use ComplianceGuard at all. The Defendants, however, misrepresented

to potential COB investors the nature of COB’s relationship with these hedge


                                         7
   Case 2:20-cr-00051-SRC Document 1 Filed 01/16/20 Page 8 of 16 PageID: 8



funds and the hedge funds’ use of ComplianceOuard.

            g.    For example, as a result of MANOR’s misrepresentations, a

COB employee stated in an email to a potential investor: “The fees are $83,000

per month, or $996,000 per year, per fund. So with the current 20 hedge

funds, this means there’s already $2Omm/year revenue stream. The contracts

as you will see have a minimum term of three years. So a guaranteed 3 year

income of $6Omm, with just these first 20 funds.”

            h.    In or around August 2017, COB launched an ICO. Shortly

thereafter, in or around late 2017, COB began marketing the “Blockchain

Terminal” to potential investors. The “Blockchain Terminal” was purportedly a

computer terminal that allowed hedge funds and financial institutions to trade

and manage cryptocurrency using a single integrated interface. According to

COB marketing material, the “Blockchain Terminal” contained a number of

cryptocurrency and blockchain-related software applications, including COB’s

ComplianceGuard product.

            i.    Although MANOR continued to run COB during the ICO and

actively marketed COB’s “BCT Token” to investors, the Defendants failed to

disclose MANOR’s role at COB in marketing material. During this period,

Individual 1 was listed as the company’s President. Individual 1, however, did

not have access to COB’s financial information, and was not able to make

decisions on behalf of the company without the approval of MANOR or PARDO.

            j.    COB, in marketing material during this period, also made


                                       8
   Case 2:20-cr-00051-SRC Document 1 Filed 01/16/20 Page 9 of 16 PageID: 9




misrepresentations about hedge funds’ use of the Blockchain Terminal. For

example, in marketing material about Blockchain Terminal sent to potential

investors, a section entitled “Actual Clients” stated that “[ojur live beta is

installed at 20 hedge funds.” The Blockchain Terminal, however, was not

installed at twenty hedge funds during this period.

             k.    In or around May 2018, COB publicly announced that COB

had closed its ICO and raised approximately $30 million, which was composed

of cryptocurrency and fiat currency.

             1.    After COB had raised approximately $30 million, COB

investors learned of MANOR’s true identity and criminal past. MANOR

recognized the significance of his misrepresentations, admitting to an investor

on or about September 25, 2018 that he had hidden his real identity and

background because the investor would have relayed that information to others

resulting in “the company being destroyed.”

      All in violation of Title 18, United States Code, Section 1349.




                                          9
  Case 2:20-cr-00051-SRC Document 1 Filed 01/16/20 Page 10 of 16 PageID: 10




                        COUNTS TWO THROUGH FOUR
                        (Wire Fraud 18 U.S.C. § 1343)
                                    -




      1.      The allegations contained in Paragraphs One and Four of Count

One are re-alleged and incorporated as though fully set forth herein.

      2.      From in or around January 2014 through in or around December

2018, in the District of New Jersey, and elsewhere, defendants

                                BOAZ MANOR,
                        a/k/a “Shaun MacDonald,” and
                               EDJTH PARDO,
                         a/k/a “Edith Pardo Mehier,”
                            a/k/a “Edith Mehier,”

knowingly and intentionally devised a scheme and artifice to defraud, and to

obtain money and property by means of materially false and fraudulent

pretenses, representations, and promises, and, for the purpose of executing and

attempting to execute such scheme and artifice, did transmit and cause to be

transmitted by means of wire, radio, and television communication in interstate

and foreign commerce writings, signs, signals, and sounds, as set forth more

fully below, each such wire transmission constituting a separate count of this

Indictment:




                                        10
Case 2:20-cr-00051-SRC Document 1 Filed 01/16/20 Page 11 of 16 PageID: 11




 Count       Approximate Date                     Description
   2         February 16, 2018      Wire transfer of approximately
                                    $500,000 from Victim l’s account at
                                    UBS to a JPMorgan Chase account in
                                    PARDO’s name
    3            July 2, 2018       Wire transfer of approximately
                                    $100,000 from Victim 2’s account at
                                    First Republic Bank to a JPMorgan
                                    Chase account in PARDO’s name
    4          August 2, 2018       Wire transfer of approximately $40,000
                                    from Victim 3’s account at WeBs Fargo
                                    to a JPMorgan Chase account in
                                    PARDO’s name

   All in violation of Title 18, United States Code, Sections 1343 and 2.




                                    11
  Case 2:20-cr-00051-SRC Document 1 Filed 01/16/20 Page 12 of 16 PageID: 12




                                  COUNT FIVE
                     (Securities Fraud 15 U.S.C.
                                        —
                                                    § 78j(b))
       1.   The allegations contained in Paragraphs One and Four of Count

One are re-alleged and incorporated as though fully set forth herein.

       2.   From in or around January 2014 through in or around December

2018, in the District of New Jersey, and elsewhere, defendants

                                BOAZ MANOR,
                        a/k/a “Shaun MacDonald,” and
                               EDITH PARDO,
                         a/k/a “Edith Pardo Mehler,”
                            a/k/a “Edith Mehier,”

unlawfully, willfully and knowingly, directly and indirectly, by the use of the

means and instrumentalities of interstate commerce, and of the mails, and of

facilities of national securities exchanges, would and did use and employ, in

connection with the purchase and sale of securities, manipulative and deceptive

devices and contrivances by: (a) employing devices, schemes, and artifices to

defraud; (b) making untrue statements of material facts and omitting to state

material facts necessary in order to make the statements made, in the light of

the   circumstances under which       they were    made,   not misleading;    and

(c) engaging in acts, practices and courses of business which operated and would

operate as a fraud and deceit upon persons in violation of Title 15, United States

Code, Sections 78j(b) and 78ff, and Title 17, Code of Federal Regulations, Section

240. lob-5, and Title 18, United States Code, Section 2, to wit, MANOR and

PARDO made, and caused to be made, false statements, misrepresentations, and

material omissions, soliciting individuals throughout the world, including in the

                                        12
  Case 2:20-cr-00051-SRC Document 1 Filed 01/16/20 Page 13 of 16 PageID: 13




District of New Jersey, to invest in CGB which purported to offer various

blockchain-based and cryptocurrency-related technology platforms, and thereby

caused individuals in the United States and elsewhere to purchase BCT tokens,

resulting in the receipt of approximately $30 million of investor funds into CGB

related bank accounts, as described in Paragraph Four of Count One.




                                       13
  Case 2:20-cr-00051-SRC Document 1 Filed 01/16/20 Page 14 of 16 PageID: 14



                            FORFEITURE ALLEGATION

       1.     The allegations contained in all paragraphs of this Indictment are

hereby realleged and incorporated by reference for the purpose of noticing

forfeitures pursuant to Title 18, United States Code, Section 98l(a)(l)(C) and

Title 28, United States Code, Section 2461(c).

      2.      As a result of committing the offenses charged in Counts One

through Five of this Indictment, defendants

                                 BOAZ MANOR,
                          a/k/a “Shaun MacDonald,” and
                                 EDITH PARDO,
                           a/k/a “Edith Pardo Mehler,”
                             a/k/a “Edith Mehier”

shall forfeit to the United States, pursuant to Title 18, United States Code, Section

981(a)(1)(C) and Title 28, United States Code, Section 2461, all property, real and

personal, that constitutes or is derived from proceeds traceable to the commission

of the offenses charged in Counts One through Five, and all property traceable

thereto.

                           Substitute Assets Provision

      3.      If any of the above-described forfeitable property, as a result of any

act or omission of the defendant:

            a. cannot he located upon the exercise of due diligence;

            b. has been transferred or sold to, or deposited with a third party;

            c. has been placed beyond the jurisdiction of the court;

            d. has been substantially diminished in value; or


                                          14
  Case 2:20-cr-00051-SRC Document 1 Filed 01/16/20 Page 15 of 16 PageID: 15



          e. has been commingled with other property which cannot be divided

             without difficulty;

the United States shall be entitled, pursuant to 21 U.S.C.    § 853(p) (as
incorporated by 28 U.S.C.   § 246 1(c)), to forfeiture of any other property of the
defendant up to the value of the above-described forfeitable property.


                                                    A TRUE BILL



                                                    FOREPEON             0’


 CLCt4427\   Cc,t%jtt
CRAIG CJ4PENITth
United States Attorney




                                         15
      CASE NUMBER: 20-            c)
United States District Court
  District of New Jersey

UNITED STATES OF AMERICA
                 V.
        BOAZ MANOR,
a/k/a “Shaun MacDonald,” and
        EDITH PARDO,
  a/k/a “Edith Pardo Mehler”
     a/k/a “Edith Mehier”


     INDICTMENT FOR
      18 U.S.C. § 1349, 1343
    15 U.S.C. § 78j(b) and 78ff
       17 C.F.R. § 240.1Db-S
           18 u.s.c. § 2

            Tr        Bil




      CRaiG CARPENITO
   UNITED STA TES ATTORNEY
    NEWARK, NEW JERSEY

     CATHERINE R. MURN-IY
        VIJAY DEWAN
                                       Case 2:20-cr-00051-SRC Document 1 Filed 01/16/20 Page 16 of 16 PageID: 16




    ASSISTANT   U.S. ATTORNEYS
        (973) 297-2098
